DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek [US 2019/0181897] in view of Luo [US 2021/0075464].
As claims 1 and 8, Baek discloses a method of a communication device for self-interference signal cancellation supporting a full duplex (FD) operation [Fig 1 and 4 disclose a full duplex self-interference cancellation], the method comprising identifying channel estimation information for a self-interference signal [Fig 6, Ref S602 for identifying the information for using in channel estimation for a self-interference signal]; generating input data for estimating a nonlinear component of the [Fig 6, Ref S604 discloses an input data is generated using the identified information “the output data of S602” and transmitted digital signals “Xn”]; and estimating the nonlinear component of the self-interference signal based on the digital transmission signal and the input data [Fig 6, Ref 600 discloses estimating nonlinear module of self-interference signal based on “Xn” and input data such as the output values of S604 or S610].  However, Baek fails to disclose what Luo discloses wherein the nonlinear component of the self-interference signal is estimated based on a preset neural network-based self-interference signal cancellation technique [Par. 0018, 0050 and 0056]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using a preset neural network-based self-interference signal cancellation technique to estimate a nonlinear component of the self-interference signal as disclosed by Lou into the teaching of Baek.  The motivation would have been to minimize an error for the adjustment signals.
As claims 2 and 9, Baek the generating the input data comprises generating the input data by multiplying the digital transmission signal and the channel estimation information [Fig 6, the output of S604 and S610 are a.h.xn where a.h is channel estimated data and xn is a transmitting digital signal]. 
As claims 3 and 10, Luo discloses the preset neural network-based self-interference signal cancellation technique is a multilayer neural network-based self-interference signal cancellation technique [Par. 0018, 0050 and 0056].
[Fig 5A is a pre-trained MLP module].
As claims 7 and 14,  Baek discloses the communication device is a communication device of a terminal or a communication device of a base station [Fig 1 includes base station and terminal].
Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Luo as applied to claims 1 and 8 above, and further in view of Bharadia [US 2017/0187513].
As claims 5 and 12, Baek and Luo fail to disclose what Bharadia discloses removing a linear component of the self-interference signal based on the channel estimation information [Par. 0015, 0023, 0131]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing a linear component of the self-interference signal based on the channel estimation information as disclosed by Bharadia into the teaching of Baek and Luo.  The motivation would have been to obtain a quality signal.
As claim 6 and 13, Baek and Luo fail to disclose what Bharadia removing the nonlinear component of the self-interference signal by subtracting the estimated nonlinear component from the self-interference signal from which the linear component has been removed [Par. 0015, 0023, 0131]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman [US 2020/0295912] discloses a system and method for transmformed self-interference digital signal.
Moori [US 2018/0278290] discloses a system and method for cancelling self-interference digital signal.
Ju [US 2018/0076847] discloses a system and method for cancelling self-interference digital signal.
Chang [US 2016/0149691] discloses a system and method for cancelling self-interference digital signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414